MOORE, J.
This was a suit to compel a specific performance of a contract of promise to sell a certain piece of real property.
Defendant refused to take title on the ground that the partition proceedings under which the property in question was acquired is illegal, improper and informal, and not binding on the minors because the succession in which the partition proceedings were held was the owner of two pieces of real estate, whereas the partition proceedings attempted to partition only one piece of property, and not the whole succession; that a partial partition is an anomaly in law,-and does not divest the interest of the minors in the said property in such a way as to prevent them, when they become of age, from claiming their interest therein.
There was judgment in favor of the plaintiff decreeing the title good and commanding the defendant to comply with his obligation to purchase. From this judgment the Defendant appeals.
The facts in this case are on “all fours” with Carrollton Land and Improvement Co., Ltd., vs. Eureka Homestead Society, 119 La. So. Rep., Vol. 44, No. 7, p. 434, in which case it is held that there is nothing prohibiting heirs in a succession from consenting to the sale of particular properties therein or to a partial partition thereof.
The judgment appealed from must, therefore, be and it is hereby affirmed.-